Citation Nr: 0729581	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-39 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and post 
traumatic stress disorder (PTSD), and claimed as secondary to 
service connected Hodgkin's disease.

2.  Entitlement to service connection for erectile 
dysfunction, claimed as due to herbicide exposure and as 
secondary to service connected Hodgkin's disease.

3.  Entitlement to service connection for congestive hear 
failure, claimed as due to herbicide exposure and as 
secondary to service connected Hodgkin's disease.

4.  Entitlement to service connection for hypertension, 
claimed as due to herbicide exposure and as secondary to 
service connected Hodgkin's disease.

5.  Entitlement to an initial compensable rating for 
residuals of Hodgkin's disease.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had essentially continuous active duty military 
service from November 1966 to September 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
which granted service connection for residuals of Hodgkin's 
disease, assigning a non-compensable evaluation effective 
October 17, 2003.  By that same decision, service connection 
was denied for depression, erectile dysfunction, congestive 
heart failure, PTSD, and hypertension.

The Board notes that the issues of entitlement to service 
connection for PTSD and depression have been recharaterized 
into one issue:  Service connection for an acquired 
psychiatric disorder, to include depression and (PTSD), and 
claimed as secondary to service connected Hodgkin's disease.

In addition to the claims addressed herein, the Board also 
notes that March 2007 correspondence from the RO to Congress 
indicates that service connection for diabetes mellitus and 
peripheral neuropathy has also been established.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Concerning the veteran's acquired psychiatric disorder 
claims, which are consolidated herein, the Board observes 
that private outpatient records pertaining to chemotherapy 
treatment in July 1995 note the veteran was under 
considerable stress from unemployment and a lack of 
insurance.  Subsequent notes from August 1995 indicate a 
diagnosis of reactive depression, concurrent with 
chemotherapy treatment for his Hodgkin's disease.  This 
condition was noted to be improving with Prozac.  Other 
private treatment records from June 1998 indicate improvement 
in strength and reduction in depression.

Private outpatient records from March 2003 indicate the 
veteran showed fatigue, and may have "underlying depression 
given all his recent social events."  Notes from May 2003 
show treatment with Lexapro and indicate a diagnosis of 
depression in partial remission.

While there is no indication that the veteran has been 
diagnosed with clinical depression or other psychiatric 
disorder by a mental health professional, the record does 
contain medical evidence showing that the veteran was being 
treated for depression concurrent with his chemotherapy 
treatment pertaining to a now service-connected condition.  
In addition, while the nature and extent of this condition 
may have changed over time, the evidence indicates that the 
veteran may currently suffer from depression.  Moreover, the 
veteran has claimed he has PTSD, although he has not been 
diagnosed with this condition.  The Board also notes that a 
VA examination conducted in August 2004 to address the 
etiology of the his claimed depression was not conducted by a 
psychologist or psychiatrist and does not otherwise comport 
with the requirements of the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV).  38 C.F.R. §§ 4.125, 4.126 
(2006).

Consequently, the Board concludes that a remand is necessary 
in order to accord the veteran a VA examination, which 
includes a review of the claims file for the veteran's 
pertinent medical and other history, to address the nature 
and etiology of his acquired psychiatric disorder.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

As mentioned in the introduction, the veteran has apparently 
been granted service connection for diabetes and peripheral 
neuropathy, with assigned ratings of 20 percent for diabetes 
and separate 10 percent ratings for peripheral neuropathy of 
each lower extremity.  However, the Board notes that none of 
the rating decisions or medical evidence associated with 
these claims are in the claims file.  Records of a pertinent 
VA examination would potentially involve evidence pertaining 
to the veteran's cardiovascular and neurological systems, 
therefore potentially relating to the Hodgkin's disease, 
erectile dysfunction, congestive heart failure and 
hypertension claims.  Accordingly, this evidence must be 
associated with the claims file before further adjudication 
can take place.  See 38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Furthermore, as also alluded to, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007), the Court held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Board also notes that the veteran has not received VCAA 
notice concerning the downstream issue of effective date and 
increased rating for both his service connected Hodgkin's 
disease Residuals and his other non-service connected 
conditions, consistent with the recent holding in 
Dingess/Hartman as referenced above.  As the claim is 
otherwise being remanded, corrective VCAA notice should be 
sent to the veteran that addresses these specific elements.

In addition, while pertinent regulations were listed in the 
September 2004 statement of the case (SOC), the veteran has 
not been sent notice addressing the specific issue of 
secondary service connection under 38 C.F.R. § 3.310.  So 
these regulations should be included in the corrective VCAA 
notice.

However, in the event fully corrective VCAA notice was sent, 
as could be evidenced in the temporary folder that presumably 
exists in conjunction with the veteran's diabetes and 
peripheral neuropathy claims, then a second letter would not 
be necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of all temporary folders 
associated, if extant, with this veteran.  
Consolidate with the claims file all 
outstanding rating decisions, VA 
examination reports, and records of 
treatment found.  After obtaining this 
file and any outstanding records, conduct 
any additional development, including 
examinations if necessary, to ensure 
compliance with the duty to assist under 
38 C.F.R. § 3.159.

2.  If necessary, send the veteran a 
corrective VCAA letter concerning the 
claims on appeal, with a copy to his 
representative.  The letter must: 1) 
advise him of the type of evidence needed 
to substantiate these claims; 2) advise 
him of what evidence VA will obtain; 3) 
advise him of what evidence he is 
responsible for obtaining; and 4) tell him 
to submit all relevant evidence in his 
possession.  The letter should also 
include an explanation of the information 
or evidence needed to establish a rating 
and an effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 9 Vet. App. 
473 (2006); aff'd sub nom.  Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  In 
addition, this letter should notify the 
veteran of the evidence required to 
establish secondary service connection 
under 38 C.F.R. § 3.310.

3.  The veteran should then be afforded a 
VA mental status examination to ascertain 
the current nature and etiology of his 
claimed psychiatric disorder.  The claims 
file and a copy of this remand should be 
provided for the examiner's review.  
Following a review of the relevant 
evidence in the claims file, the history 
obtained from the veteran, the mental 
status examination and any tests that are 
deemed necessary, the psychiatrist should:

a.)  Establish an appropriate diagnosis 
for the veteran that comports with the 
DSM-IV.  If no diagnosis is given, the 
examiner should explain the basis for this 
determination.

b.)  If a diagnosis is established, opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's acquired psychiatric 
disorder is related to service, to include 
as secondary to the veteran's service-
connected Hodgkin's disease.  Also bear in 
mind that if a diagnosis of PTSD is 
established, the examiner must indicate 
whether this diagnosis is causally related 
to a verified in-service stressor(s).  The 
psychiatrist should also be requested to 
provide a rationale for any opinion 
expressed.

4.  The RO should then re-adjudicate the 
claims for service connection for an 
acquired psychiatric disorder, erectile 
dysfunction, congestive heart failure, 
hypertension, and increased rating for 
Hodgkin's disease residuals.  If the 
claims are denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



